DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/26/2020 and 06/03/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (US 2018/0169914).
Regarding claim 1, Ball et al teaches a printed matter producing method (fig.1) comprising: 
forming a volume expansion layer (using 12 fig.1) containing a volume expansion agent (paragraph 0003,0017,0029,0038,0039);
applying and contacting a volume expansion suppressor (using 22 fig.1) containing a multifunctional monomer to the volume expansion layer (using 12) while increasing an amount of the multifunctional monomer to be applied to a predetermined region of the volume expansion layer in accordance with a degree of suppressing volume expansion of the predetermined region of the volume expansion layer (paragraphs 0004,0006,0033,0034,0037,0038,0044,0047,0048,0049-0053,0063); and 
heating (using 40 fig.1) the volume expansion layer after the applying to volume-expand the volume expansion layer (paragraphs 0022,0035,0036,0058).

Regarding claim 2, Ball et al further teaches wherein in the applying, the volume expansion suppressor is discharged by an inkjet method and applied to the volume expansion layer (fig.1; paragraphs 0006,0019,0020,0034,0056).

Regarding claim 3, Ball et al further teaches wherein the amount of the multifunctional monomer to be applied to the predetermined region of the volume expansion layer is controlled by control on a number of times to apply the volume expansion suppressor to the predetermined region of the volume expansion layer (paragraphs 0005,0006,0007,0018,0033,0063,0064; teaches on volume expansion layer, foaming layer, applied by 12 in fig.1, the volume expansion suppressor, foaming inhibitor, is ejected by inkjet 22 in predetermined pattern which is digitally controlled to eject a number of times by plurality of nozzles).

Regarding claim 6, Ball et al further teaches wherein the amount of the multifunctional monomer to be applied to the predetermined region of the volume expansion layer is controlled by control on a discharging amount of the volume expansion suppressor per liquid droplet when the volume expansion suppressor is discharged to the predetermined region of the volume expansion layer (paragraphs 0005,0006,0007,0018,0033,0063,0064).

Regarding claim 10, Ball et al further teaches wherein in the applying, the amount of the multifunctional monomer to be applied to the predetermined region of the volume expansion layer is controlled by application of any of a plurality of the volume expansion suppressor having different concentrations of the multifunctional monomer selected in accordance with the degree of suppressing volume expansion of the predetermined region of the volume expansion layer (fig.1, paragraph 0018,0019, the speed of the drum 21 is controlled and the temperature of the volume expansion suppressor being ejected by inkjet head 22 is controlled by beater in head 22 thereby controlling the volume expansion suppressor viscosity thereby density. See also paragraphs 0050,0051,0052,0054,0055,0063).

Regarding claim 11, Ball et al further teaches wherein in the forming, the volume expansion layer (applied by 12 fig.1) is formed by application of a volume expansion layer forming liquid containing the volume expansion agent over a base material (sheet substrate from roller 11 fig.1) and subsequent curing (by heating elements 13,40 fig.1) of the volume expansion layer forming liquid (fig.1; paragraphs 0017, 0027, 0029, 0031, 0035).

Regarding claim 12, Ball et al further teaches wherein in the forming and the applying, the volume expansion layer is formed by application of the volume expansion suppressor (applied by 22 fig.1) over a layer of the volume expansion layer (applied by 12 fig.1) forming liquid and subsequent curing of the volume expansion layer forming liquid (fig.1; paragraphs 0017-0019,0033-0034).

Regarding claim 15, Ball et al further teaches wherein the volume expansion agent is a thermally expansible microcapsule (paragraphs 0003,0006,0017,0029,0038, 0039-0046). 

Regarding claim 16, Ball et al further teaches a printed matter producing apparatus (fig.1) comprising: 
a volume expansion layer forming unit (12 fig.1) configured to form a volume expansion layer containing a volume expansion agent (paragraph 0003,0017,0029, 0038,0039);
a volume expansion suppressor applying unit (22 fig.1) configured to apply and contact a volume expansion suppressor containing a multifunctional monomer to the volume expansion layer while increasing an amount of the multifunctional monomer to be applied to a predetermined region of the volume expansion layer in accordance with a degree of suppressing volume expansion of the predetermined region of the volume expansion layer (paragraphs 0004,0006,0033,0034,0037,0038,0044,0047,0048,0049-0053,0063); and 
a volume expanding unit (40 fig.1) configured to heat the volume expansion layer after the volume expansion suppressor applying unit applies the volume expansion suppressor to volume-expand the volume expansion layer (paragraphs 0022,0035, 0036,0058).

Claims 1-3, 6, 11, 12, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2022/0105665).
Regarding claim 1, Yamada et al teaches a printed matter producing method comprising: 
forming a volume expansion layer (foam layer 12 figs.1-7; 112 fig.11) containing a volume expansion agent (paragraphs 0059,0060,0062-0070,0098,0116,0118,0123, 0130,0140);
applying and contacting a volume expansion suppressor (foaming control/inhibition layer/s 13A-13C figs.1-7; 114 fig.11) containing a multifunctional monomer to the volume expansion layer while increasing an amount of the multifunctional monomer to be applied to a predetermined region of the volume expansion layer in accordance with a degree of suppressing volume expansion of the predetermined region of the volume expansion layer (paragraphs 0059, 0060,0070, 0071,0073,0076,0086,0088,0089,0091,0093,0095,0109,0110,0112, 0130, 0132, 0133,0136); and 
heating the volume expansion layer after the applying to volume-expand the volume expansion layer (paragraphs 0060, 0073, 0098, 0141,0142,0145,0147,0158).

Regarding claim 2, Yamada et al further teaches wherein in the applying, the volume expansion suppressor is discharged by an inkjet method and applied to the volume expansion layer (inkjet printer, paragraphs 0071,0098,0099).

Regarding claim 3, Yamada et al further teaches wherein the amount of the multifunctional monomer to be applied to the predetermined region of the volume expansion layer is controlled by control on a number of times to apply the volume expansion suppressor to the predetermined region of the volume expansion layer (paragraphs 0059, 0071, 0073, 0098, 0099, 0112).

Regarding claim 6, Yamada et al further teaches wherein the amount of the multifunctional monomer to be applied to the predetermined region of the volume expansion layer is controlled by control on a discharging amount of the volume expansion suppressor per liquid droplet when the volume expansion suppressor is discharged to the predetermined region of the volume expansion layer (paragraphs 0068,0070,0071,0112).
Regarding claim 11, Yamada et al further teaches wherein in the forming, the volume expansion layer (foam layer 12 figs.1-7; 112 fig.11) is formed by application of a volume expansion layer forming liquid containing the volume expansion agent over a base material (base material 11 figs.1-7; 112 fig.11) and subsequent curing of the volume expansion layer forming liquid (paragraphs 0060,0073,0098,0141,0142,0145, 0147,0158).

Regarding claim 12, Yamada et al further teaches wherein in the forming and the applying, the volume expansion layer (foam layer 12 figs.1-7; 112 fig.11) is formed by application of the volume expansion suppressor (foaming control/inhibition layer/s 13A-13C figs.1-7; 114 fig.11) over a layer of the volume expansion layer forming liquid and subsequent curing of the volume expansion layer forming liquid (paragraphs 0060, 0073, 0098, 0141,0142,0145,0147,0158).

Regarding claim 15, Yamada et al further teaches wherein the volume expansion agent is a thermally expansible microcapsule (paragraphs 0064-0066,0098, 0119, 0121).

Regarding claim 16, Yamada et al teaches a printed matter producing apparatus comprising: 
a volume expansion layer forming unit (foam layer 12 figs.1-7; 112 fig.11 forming unit) configured to form a volume expansion layer containing a volume expansion agent (paragraphs 0059,0060,0062-0066,0070,0082,0099,0100,0118,0123,0130,0140); 
a volume expansion suppressor applying unit (foaming control/inhibition layer 13A-13C figs.1-7; 114 fig.11 forming unit such as inkjet, paragraphs 0071,0098,0099) configured to apply and contact a volume expansion suppressor containing a multifunctional monomer to the volume expansion layer while increasing an amount of the multifunctional monomer to be applied to a predetermined region of the volume expansion layer in accordance with a degree of suppressing volume expansion of the predetermined region of the volume expansion layer (figs.1-7,11; paragraphs 0059, 0060,0070,0071,0073,0076,0086,0088,0089,0091,0093,0095,0109,0110,0112, 0130, 0132, 0133,0136); and 
a volume expanding unit configured to heat the volume expansion layer after the volume expansion suppressor applying unit applies the volume expansion suppressor to volume-expand the volume expansion layer (heating elements in figs.1-7,11,12; paragraphs 0130, 0132, 0133, 0138-0143, 0147-0158, 0161-0165).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2018/0169914) in view of Lee et al. (US 2016/0043342) and/or Yoshida (US 2014/0092157).
Regarding claim 4, Ball et al teaches substantially teaches all the structure capable of performing the claimed method including inkjet printing head (22 fig.1; paragraphs 0006, 0019,0020,0034,0056) that ejects the volume expansion suppressor in controlled manner at desired location and pattern with plurality of ejections (paragraphs 0005, 0006, 0007, 0018, 0033, 0063, 0064).
Ball et al does not explicitly teaches wherein the inkjet head configured wherein the number of times to apply the volume expansion suppressor is controlled by control on a discharging frequency at which the volume expansion suppressor is discharged by the inkjet method.
Lee et al teaches inkjet head (902 fig.9; paragraphs 0123,0133) configured to discharge liquid a number of times by controlling a discharging frequency at which liquid is discharged by the inkjet method (figs.9,10; paragraphs 0109-0112,0119,0129).
Similarly, Yoshida teaches inkjet head (2,3 figs.1,2) configured to discharge liquid a number of times by controlling (100 fig.2) a discharging frequency at which liquid is discharged by the inkjet method (figs.1,3; paragraphs 0014,0043,0044,0046,0054, 0087).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to operate the inkjet head of Ball et al to apply volume expansion suppressor at desired discharge frequency based on the teachings of Lee et al and/or Yoshida to be able to print/discharge the volume expansion suppressor at desired locations and desired interval to produce desired printed matter.   

Regarding claim 5, Ball et al as modified by Lee et al and/or Yoshida further teaches wherein the number of times to apply the volume expansion suppressor is controlled by control on a pattern of discharging pulses by which the volume expansion suppressor is discharged by the inkjet method (inkjet head 22 fig.1of Ball et al as configured to be driven above by the teachings of inkjet heads of 902 figs.9,10; paragraphs 0017,0018,0020,0109-0112,0119, 0129, 0130,0138 of Lee et al; and 2,3 figs.1,2; paragraphs 0014,0043,0044,0046, 0054, 0087 of Yoshida).

Regarding claim 7, Ball et al as modified by Lee et al and/or Yoshida further teaches wherein when applying the volume expansion suppressor to the predetermined region of the volume expansion layer by discharging the volume expansion suppressor to each unit area of the predetermined region, the discharging amount of the volume expansion suppressor per the unit area is varied between a plurality of the unit area adjacent to each other (inkjet head 22 fig.1of Ball et al as modified above by the teachings of figs.4,7,9; paragraphs 0130,0138 of Lee et al; figs.4A-4C of Yoshida).

Regarding claim 8, Ball et al as modified by Lee et al and/or Yoshida further teaches wherein when a total discharging amount of the volume expansion suppressor to be discharged to two unit areas adjacent to each other in the predetermined region of the volume expansion layer is 2X, the discharging amount of the volume expansion suppressor is controlled in a manner that the discharging amount of the volume expansion suppressor to be discharged to one of the two unit areas adjacent to each other is 0.5X or less (fig.7, paragraph 0128 of Lee et al the adjacent droplets satisfies the claimed discharge amount relationship; figs.4A-4C,5E of Yoshida, discharge amount of for instance adjacent droplets S of 8pl and L of 20pl,  satisfies the above claimed ejections, similarly treatment droplets of 5pl and of 10pl satisfies the claim. Similarly see figs.5F,5G).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al. (US 2018/0169914).
Regarding claim 9, Ball et al teaches substantially teaches all the structure capable of performing the claimed method including inkjet printing head (22 fig.1; paragraphs 0006, 0019,0020,0034,0056) that ejects predetermined amount of the volume expansion suppressor on the predetermined region of the volume expansion layer (paragraphs 0050,0051,0052,0054,0055,0063).
However, Ball et al does not explicitly discloses the wherein the applying is set to 0.01 microliters/cm.sup.2 or greater but 8 microliters/cm.sup.2 or less.
Given, all the structure capable of ejecting is given and given ejection of predetermined amount is taught above it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to applying is set to 0.01 microliters/cm.sup.2 or greater but 8 microliters/cm.sup.2 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. To form desired printed matter surface by applying desired amount of foaming suppressor and foaming agent ratios. In re Aller, 105 USPQ 233.
      
Regarding claim 13, Ball et al teaches substantially teaches all the structure capable of performing the claimed method including application head (12 fig.1) that ejects the volume expansion layer forming liquid having viscosity substantially in the claimed range (paragraphs 0019,0052,0054,0055).
  However, Ball et al does not explicitly discloses the wherein the viscosity is specifically at 25 degrees C. is 50 mPa.s or higher but 10,000 mPa.s or lower.
Given, all the structure capable of applying the volume expansion layer forming liquid having viscosity substantially in the claimed range it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to applying the viscosity is specifically at 25 degrees C. is 50 mPa.s or higher but 10,000 mPa.s or lower, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. To form printed matter having desired structure at desired speed. In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11-13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,12 of U.S. Patent No. 11,104,158. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious in view of the patent.
Regrading claim 1, claims 1 and 3 of US patent’158 teaches a printed matter producing method comprising (claim 1 line 1): 
forming a volume expansion layer containing a volume expansion agent (claim 1 lines 2-3);
applying and contacting a volume expansion suppressor containing a multifunctional monomer to the volume expansion layer while increasing an amount of the multifunctional monomer to be applied to a predetermined region of the volume expansion layer in accordance with a degree of suppressing volume expansion of the predetermined region of the volume expansion layer (claim 1 lines 4-5; claim 3); and 
heating the volume expansion layer after the applying to volume-expand the volume expansion layer (claim 1 lines 6-9).
Regrading claim 2, claim 4 of US patent’158 teaches wherein in the applying, the volume expansion suppressor is discharged by an inkjet method and applied to the volume expansion layer (claim 4).
Regrading claim 11, claim 1 of US patent’158 teaches wherein in the forming, the volume expansion layer is formed by application of a volume expansion layer forming liquid containing the volume expansion agent over a base material and subsequent curing of the volume expansion layer forming liquid (claim 1 lines 2-3, 6-9).
Regrading claim 12, claim 1 of US patent’158 teaches wherein in the forming and the applying, the volume expansion layer is formed by application of the volume expansion suppressor over a layer of the volume expansion layer forming liquid and subsequent curing of the volume expansion layer forming liquid (claim 1 lines 2-3, 6-9).
Regrading claim 13, claim 1 of US patent’158 teaches wherein a viscosity of the volume expansion layer forming liquid at 25 degrees C. is 50 mPa.s or higher but 10,000 mPa.s or lower (claim 1 lines 10-11).
Regrading claim 15, claim 2 of US patent’158 teaches wherein the volume expansion agent is a thermally expansible microcapsule (claim 2).
Regrading claim 16, claims 12 and 3 of US patent’158 teaches a printed matter producing apparatus comprising (claim 12 line 1): 
a volume expansion layer forming unit configured to form a volume expansion layer containing a volume expansion agent (claim 12 lines 2-4); 
a volume expansion suppressor applying unit configured to apply and contact a volume expansion suppressor containing a multifunctional monomer to the volume expansion layer while increasing an amount of the multifunctional monomer to be applied to a predetermined region of the volume expansion layer in accordance with a degree of suppressing volume expansion of the predetermined region of the volume expansion layer (claim 12 lines 5-7; claim 3); and 
a volume expanding unit configured to heat the volume expansion layer after the volume expansion suppressor applying unit applies the volume expansion suppressor to volume-expand the volume expansion layer (claim 12 lines 8-11).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853